

116 S3572 IS: Strained Partnership Act
U.S. Senate
2020-03-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3572IN THE SENATE OF THE UNITED STATESMarch 24, 2020Mr. Cramer (for himself and Mr. Sullivan) introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo require the removal of United States Armed Forces from Saudi Arabia.1.Short titleThis Act may be cited as the Strained Partnership Act.2.Removal of United States Armed Forces from Saudi Arabia(a)RemovalAll United States Armed Forces and equipment, including Patriot missile batteries and the Terminal High Altitude Area Defense (THAAD) system, shall be removed from the Kingdom of Saudi Arabia by not later than 90 days after the date of the enactment of this Act. (b)Relocation of equipmentPatriot missile batteries and the Terminal High Altitude Area Defense system relocated pursuant to subsection (a) shall, to the extent practicable, be relocated to another location or locations in the Middle East, with the priority mission of protecting United States Armed Forces.